DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 3/14/2022 has been entered.  Claims 18-23 remain pending in the present application. 
Claim Objections
Claim 22 is objected to because of the following informalities:  the terms “round bases” in Line 5 should be singular since the front panel and back panel only have one round base as established in claim 18.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 23, the Applicant refers to a thread hole which enables the device to be coupled to a selfie stick, tripod or dashcam base.  However, claim 18, from which claim 23 depends already establishes “a stand” in Line 5.  It is unclear if the stand and selfie stick, tripod or dashcam base are the same structure or if they are different since they are not correlated in the claims.  It appears as if they are the same and it is suggested that the Applicant amend claim 23 to link the limitations. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mathias US 3809352 (hereinafter Mathias) in view of Arceta US 9999297 (hereinafter Arceta).

    PNG
    media_image1.png
    836
    767
    media_image1.png
    Greyscale

As an initial note, the Examiner wishes to point out that the Applicant’s claimed invention refers to a holder in the form of a clip which is intended to be used to holder a table or smartphone.  In other words, the references to the tablet and/or smartphone throughout the claims are treated as intended use recitations since they refer to what the holder/clip is intended to be used with rather than what the holder/clip is comprised of.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In reference to the prior art relied upon for rejection below, Mathais specifically mentions that the holder is resilient and dimensioned to be used with devices that range between ½ inch and 2 inches in thickness (Col. 4, Line 20-24 and 32-42).  It is the Examiner’s position that due to the particular dimensions, the Mathais device is able to be used with tablets or smartphones since tablets and smartphones have dimensions which are just below or within the range discussed by Mathais as evidenced by https://www.techrankup.com/en/smartphones-thickness-ranking/ and https://www.cdw.com/content/cdw/en/articles/hardware/tablet-size-comparison-chart.html.   
Re. Cl. 18, Mathais discloses: A tablet and smartphone holder (10, Fig. 1-4; the holder 10 is capable of holding a tablet and smartphone holder due to its dimensions and flexibility as discussed in Col. 4, Lines 21-24 and Lines 32-42) is a clip comprising a clear, stiff, upright and flat front panel (20 and 18, Fig. 1; Col. 4, Lines 14-15), a back part (12, Fig. 2) with an upper segment, a lower segment with a slope (see annotated figure 2, the lower segment has a slope in comparison to the flat surface 14) which is joined directly with the front panel at bases (see 18 and bottom of 12, Fig. 2), and a stand (16, 26, Fig. 2).
Re. Cl. 21, Mathais discloses: the upper segment of the back part squarely presses the smartphone superiorly (see Fig. 2, shown as pressing on the book 24 and would function equivalently with a smartphone) while the front panel and the slope cause the smartphone to rest against the front panel and restrict the free movement inferiorly wherein a screen of the smartphone is pressed solidly against the front panel and wherein the screen of the tablet or smartphone is seen through the clear front panel (see Fig. 1-3, the device would function equivalently with a smartphone replacing the book).
Re. Cl. 22, Mathais discloses: the tablet or smartphone is pressed against the clear and stiff front panel (see Fig. 1-3).
Re. Cls. 18 and 22, Mathais discloses that the device is flexible so that books of various thicknesses can be inserted into the holder (Col. 4, Lines 21-24 and 32-42) but does not disclose the front panel has a round base, the lower segment has a round base, the front panel and back part are joined at the round bases, which is traversed and aligned by an axis with a spring, which causes the back part to press upon the front panel (Cl. 18), or an action of the spring which is integrated on the axis and exerts a forward pressure directly on the back part which in turn presses the smartphone or tablet against the clear and stiff front panel and pivots on the axis which traverses and aligns the round bases of the front panel and the round bases of the back part and brings a lower end of the front panel and a lower end of back part to a close proximity (Cl. 22). Arceta discloses a clip holder for a tablet or smartphone (Fig. 4) which includes a front panel (52, Fig. 4-7) with a round base (see annotated figure 5), a back part (70, Fig. 4-7)  with a rounded base (see annotated figure 5) joined directly with the front panel at the base (see Fig. 4-7) which is traversed by an axis with a spring (see dashed axis at the lower end of 70 with spring 62, Fig. 5), which causes the back part to press upon the front panel (see Fig. 6-7); an action of the spring which is integrated on the axis and exerts a forward pressure directly on the back part which in turn presses the smartphone or tablet against the clear and stiff front panel and pivots on the axis which traverses and aligns the round bases of the front panel and the round bases of the back part and brings a lower end of the front panel and a lower end of back part to a close proximity (see Fig. 4-7, replacing the integral connection between 18 and 12 in Mathais with the axis and spring connection of Arceta would result in the same configuration shown in Fig. 2 of Mathais, where the held object 24 is pressed against the front panel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the integral flexible connection between (18) and (12) in Mathais to have the spring and axis of Arceta since Arceta states that such a configuration enables the user to support a relative thick and a relative thin article therein (Col. 3, Lines 38-44).  Such a modification would provide a device which would be less susceptible to material creep which could result in repeated flexing of the joint between (18) and (12) in Mathais.  
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mathais in view of Arceta, and further in view of Kind US 6981682 (hereinafter Kind).
Re. Cls. 19-20, Mathais discloses the upper segment of the back part is near parallel to the front panel in a closed position (see Fig. 2) and becomes parallel to the front panel in an open position when the smartphone or the tablet is inserted between the back part and the front panel (see Fig. 2, due to the variable thickness of smartphones/tablets discussed above, the back part is capable of being angled in a fashion where it is parallel to the front panel), wherein the upper segment squarely presses the smartphone or the tablet against the front panel (see Fig. 2) but  does not disclose the lower segment of the back part extends further backward at a junction with the upper segment and then descends towards the round base of the front panel to form the slope which accommodates a various thickness of the tablet or smartphone and causes said smartphone or tablet to slide down and rest against the clear front panel wherein a free movement of the smartphone or tablet is restricted (Cl. 19) or the upper segment of the back part is non-coplanar with the lower segment (Cl. 20). Kind discloses a holder (Fig. 1) which includes a front panel (12, Fig. 1), a back part (2, 4 and 6, Fig. 2) with an upper segment (16, Fig. 2), a lower segment (part 2,4, Fig. 2) and a slope (see where 2 points to in Fig. 2) joined directly with the front panel at a base (see 8, Fig. 2).  Re. Cl. 19, Kind discloses the lower segment of the back part extends further backward at a junction with the upper segment and then descends towards the base of the front panel to form the slope (see Fig. 2, part where 2 points to extends downwards and backwards from part 16 towards base 8 to form the slope) which accommodates a various thickness of the tablet or smartphone and causes said smartphone or tablet to slide down and rest against the clear front panel wherein a free movement of the smartphone or tablet is restricted (see Fig. 3, various thicknesses of device 30 can be used and also the shape of 2, 4, and 6 enable for the device 30 to slide down and rest against 12 as shown in a transition from the solid line position to the phantom line position shown in Fig. 3; further as discussed in Col. 4, Lines 1-10). Re. Cl. 20, Kind discloses the upper segment of the back part is non-coplanar with the lower segment (see Fig. 2, the curved/sloped lower segment is not coplanar with the upper portion which is shown as pressing against the book).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower segment of the back part of Mathais to be shaped as disclosed by Kind since Kind states that such a modification enables for devices of different thicknesses to be supported (Col. 3, Line 66-Col. 4 Line 5).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mathais in view of Arceta, and further in view of Wagner US 20120195585 (hereinafter Wagner).
Re. Cl. 23, Mathais in view of Arceta does not disclose the clear, stiff, upright front panel has a threaded hole on a bottom through which a selfie stick, tripod or dashcam base can be attached.  Wagner discloses a tablet or smartphone holder (30, Fig. 2) which includes a front panel (39, Fig. 2) that has a threaded hole (see 55, Fig. 2) on a bottom through which a selfie stick, tripod or dashcam base can be attached (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mathais in view of Arceta device to have the threaded hole on the bottom of the front panel as disclosed by Wagner since Wagner states that such a modification would enable the device to be coupled to a tripod (Paragraph 0033, Lines 18-24).  
Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that neither the Mathais reference nor the Arceta reference disclose the claimed round bases, the Examiner disagrees.  As set forth above, it is the Examiner’s position that the round bases are disclosed in Fig. 5 of Arceta.  Applicant’s argument has been considered but is not persuasive. 
Re. Applicant’s argument that the possibility that the smartphone slides down the slope and rests against the clear front panel is zero in the combination proposed by the Examiner, the Examiner disagrees.  Applicant’s claimed structure is clearly met by the combined prior art references as discussed above.  Furthermore, Mathais discloses particular dimensions which enable it to support particular smartphones (see above discussion before the rejection of claim 18).  Therefore, it is the Examiner’s position that one of ordinary skill in the art would recognize that the proposed combination would function in the manner claimed.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this instance, the prior art structure as discussed above meets Applicant’s claimed structure and is capable of being used in the claimed intended use as discussed by the Examiner.  Therefore, Applicant’s argument has been considered but is not persuasive. 
Re. Applicant’s argument that according to Bing and techranup.com, prevailing thickness of smartphone is 7-10mm and therefore the Mathais device cannot hold a smartphone around 8mm, the Examiner disagrees.  Applicant’s specification does not provide particular dimensions as to which smartphones are to be held by the device (i.e. having a median thickness of 8mm) and therefore the claims are interpreted to be intended to support any and all smartphones and their dimensions.  The Examiner has cited a wide range of different dimensions in the non-patent literature which are all smartphones and tablets, being different than the median smartphone thickness argued by the Applicant.  Applicant’s statement of the median range of thickness, while may be true, is not sufficient to prove that the Mathais device cannot be used with smartphones or tablets since it does not encompass all smartphones or tablets which the claims are subject to currently.  Applicant’s argument has been considered but is not persuasive. 
Re. Applicant’s argument that the drawings in Mathais include ink smudges and therefore cannot be trusted, the Examiner disagrees.  It is the Examiner’s position that the Mathais drawings are sufficiently clear that one of ordinary skill in the art would understand the structures and functions of the device.  Applicant argues that they appears to be ink smudges under magnification but under normal viewing, the structure is clear in the Examiner’s position.  Furthermore, Applicant is reminded that drawings can be used as prior art per MPEP 2125.  It is the Examiner’s position that the drawings are clear and in view of the specification of Mathais, one of ordinary skill would understand to specifics of the Mathais device.  Therefore, Applicant’s argument has been considered but is not persuasive. 
Re. Applicant’s argument that Kind obviously does not have a lower segment which extends backwards but has a concave curvature that is tangential to the upper portion, extends forwards and increases it curvature with the flat portion, the Examiner disagrees.  As can be clearly seen in Fig. 2, the back portion has an upper segment (see Fig. 2, near 18), which then curved backward (towards 20) as it progresses downwards and then curves back forwards (towards 8).  Kind discusses tangential in reference to surfaces (4 and 6) which are not relied upon to disclose the slope and backward extension as can be seen above.  Applicant further states that the curve of Kindle may look similar to the back part curve of his disclosure, “but pictures can not be trusted.”  However, as discussed above, the MPEP expressly contradicts Applicant’s statement in MPEP 2125 stating that drawings can be used as prior art.  Therefore, Applicant’s argument has been considered but is not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Allowable Subject Matter
The following claim is drafted by the examiner and considered to distinguish patentably over the art of record in this application.  The Examiner attempted to reach the Applicant by phone on three occasions (4/19/20225, 4/28/2022 and 5/4/2022) but the Applicant did not return the Examiner’s phone calls.  The purpose of the calls was in attempt to avoid this office action and propose the following changes.  This newly drafted claim is presented to applicant for consideration: 
24) A tablet or smartphone supporting system, the supporting system comprising:
a tablet or smartphone; 
a tablet or smartphone holder; the tablet or smartphone holder comprising:
a clear, stiff, flat, upright front panel with a base portion; the base portion including a concave round section and a threaded hole through a bottom surface of the base portion;
a back panel which includes an upper segment, a curved lower segment and a convex round base; the convex round base of the back panel fits into the concave round section of the front panel and is secured therein by a spring biased pivot axis; the lower segment of the back panel curves backward away from the upper segment and then forwards towards the concave round section of the front panel; the curved lower segment accommodates various thicknesses of the tablet or smartphone and causes the tablet or smartphone to slide down and rest against the front panel such that free movement of the tablet or smartphone is restricted;  
a stand secured to front panel; the stand comprising:
a stand body which widens conically in a downward direction;
a ball joint positioned on a top section of the stand body which has a threaded small rod that secures to the threaded hole of the base portion; the ball joint permitting upward, downward and 360 degree horizontal shooting of the tablet or smartphone; and
a rubber pad which extends beyond an edge of the stand body forming a circular flap around the stand body; the circular flap configured to conform to a non-flat supporting surface; wherein the rubber pad is secured to the stand body via ridges located on the stand body that engage slots on the rubber pad; and
wherein the tablet or smartphone is positioned between the front panel and the back panel with a screen of the tablet or smartphone pressed solidly against the front panel thereby enabling the screen to be viewable through the front panel; the spring biased pivot axis exerts a forward pressure on the back panel which securely holds the tablet or smartphone within the tablet or smartphone holder.

Note due to various grammatical and formality issues discussed throughout prosecution, it is the Examiner’s suggestion to amend the specification and abstract to read as indicated below to put the case in condition for allowance. 
Abstract:
A tablet or smartphone holding system for video and photo shooting is disclosed. The holder is a clip which has a clear, flat, front panel and a back panel which are joined together by an axis.  The axis goes through bases on both the front and back panel and has a spring, which generates pressure to press the back panel toward the front panel, with a tablet or smartphone in between.
Specification:
Background of invention 
Taking selfies is a very common practice with a smartphone handy. It can be accomplished with a selfie stick or a tripod, with a group, or by oneself. Initially, smartphone needs to be connected to a selfie stick or a tripod. 
The most commonly used smartphone holder is a stretchable clamp, but the clamp is only stretched apart enough to hold a smartphone for horizontal shooting and not able to be stretched wide enough to hold the phone vertically, A similar stretchable clamp can be used to hold a tablet computer, however, such a clamp is too big to hold a smartphone. 
Tablet computers can make high-quality photos and videos, but they are bigger and not so convenient to use as smartphones. A clamp to hold a tablet, which is similar to the one holding a smartphone, is bulky. For these reasons, tablets are under-utilized, even though they can produce better-quality photos and videos than smartphones. 
I have designed a holder tor both smartphones and tablets, which functions as a clip rather than a clamp. It doesn't have to encompass the whole dimension of a smartphone or a tablet as a clamp does, but it holds the device securely. 
This nonprovisional application claims the benefit and priority of the provisional application 62/494 816 with the same title received on Aug 1, 2016. 
Summary of invention 
The tablet and smartphone holder has a clear, flat and stiff front panel and a back panel which are joined together at their bases by an axis, which passes through both of their bases and has a spring. The back panel pivots on the axis and presses against the front panel or presses a tablet or a smartphone against the front panel by the action of the spring. The screen of the tablet or smartphone can be seen clearly through the clear front panel while photo and video shooting is underway. The clear front panel covers part of the screen of a smartphone or tablet without obstructing the camera icon. 
With the pressure exerted by the back panel on a tablet or smartphone and generated by the spring on the axis, the holder can hold a tablet or smartphone securely, regardless of its size. 
Another part of the design is a stand for the tablet and smartphone holder. The upper part of the stand has a ball joint with a threaded small rod. which screws into the threaded hole in the base of the front panel. The stand widens conically at its base, to which is attached a rubber pad which extends beyond the edge of the stand, forming a circular flap around the base. 
Brief Description of the Drawings 
Fig. 1. The front view of the tablet and smartphone holder. 
Fig. 2 The rear view of the tablet and smartphone holder.
Fig. 3. The side view of the tablet and smartphone holder and its stand. 
	
Detailed Description of the Drawings
Fig. 1 demonstrates the front view of the tablet and smartphone holder, It has a clear, stiff flat front panel and a back panel 2. Both of them are joined together at their bases by an axis 3, which passes through both of their bases and aligns them. The base of the back panel is round on both sides, which pivots on the axis, which has a spring 4. The back panel 2 presses against the clear front panel or presses a tablet or a smartphone against the clear front panel by the action of the spring 4 on the axis. The screen of the tablet or smartphone can be seen clearly through the clear front panel while photo and video shooting is underway. The clear front panel covers part of the screen of a smartphone or tablet without obstructing the camera icon. 
The base of the front clear panel has a threaded hole 5 embedded in it to attach to the stand show or a selfie stick/tripod (not shown). The threaded hole is visible through the clear material from which the front panel and its base is made. 
Fig. 2 demonstrates the rear view of the tablet and smartphone holder. The spring 4 on the axis 3 presses on the back panel of the tablet and smartphone holder. The axis passes through and aligns the round base of the back panel and the round base of front panel. 
Fig 3. demonstrates the side view of the tablet and smartphone holder. A threaded hole 5 is embedded in the base of the front panel. 
The upper segment 6 of back panel is near vertical in its closed position so that it becomes vertical when open and its surface can squarely press against the back of a tablet or smartphone. The lower segment 7 of back panel is curved and widens posteriorly, which accommodates various thickness of tablets and smartphones and causes a tablet or smartphone to slide down and rest against the flat surface of the clear front pan. 
The upper part of the stand has a ball joint 8 with a threaded small rod, which screws into the threaded hole 5 in the base of the front panel 1 . The stand widens conically towards its base. To the base is detachably attached a rubber pad 9 which extends beyond the edge of the stand, forming a circular flap 10 around the base. The circular rubber flap 10 can conform to the non-flat surface of a dashboard. The rubber pad 9 and its extended edge or the circular flap can be attached to the dashboard with glue. Thus, a smartphone can be used as a dashcam, The base of the stand can be detachably joined to the rubber pad with ridges 11 on the base engaging slots in the rubber pad. Alternatively, more than one suction cups can substitute the rubber pad on the base of the stand. 
The ball joint on the stand of the tablet and smartphone holder allows upward, downward arid 360 degree horizontal shooting when a tablet or smartphone is used for selfie or as a dashcam. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Resnick US 2015/0358515, Conibear US 2006/028405, Holt US 2018/0008044, and Bartkowski US 2016/0142523 disclose other known smartphone and tablet holders which are presented for Applicant’s consideration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632